Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-4, 6-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 2012/0068913) in view of Sridharan (US 2016/0240125)

Claim 1

Bar-Zeev discloses a viewing device (Fig. 2)
comprising a controller (Fig. 2, 100; ¶ 44: “The opacity filter is under the control of an opacity filter control circuit 100.”) 
a transparent display (Bar-Zeev, ¶ 55: “The resulting HMD device is relatively streamlined, compared to devices such as conventional LCD shutter glasses for active stereo 3D viewing, which typically require complex optics. These are glasses used in conjunction with a display screen to create the illusion of a 3D image. In the eyeglass lens, a liquid crystal layer can switch from being transparent to being opaque when a voltage is applied, so that effectively one pixel per eye is provided”)) and 
a visual shutter (120) (Bar-Zeev, ¶ 55: “The resulting HMD device is relatively streamlined, compared to devices such as conventional LCD shutter glasses for active stereo 3D viewing, which typically require complex optics. These are glasses used in conjunction with a display screen to create the illusion of a 3D image. In the eyeglass lens, a liquid crystal layer can switch from being transparent to being opaque when a voltage is applied, so that effectively one pixel per eye is provided”)) wherein the controller (101) is configured to: 
determine a color of virtual content to be displayed (3.2 Multilayer Optimization: “the corresponding pixel intensities on each layer should be set so that their product equals the desired ray color.”); 
determine a (Bar-Zeev, ¶ 42: “Control algorithms can be used to drive the intensity and/or color of the opacity filter based on the augmented reality image”).
determine a display area corresponding to where the virtual content is to be displayed (Bar-Zeev, ¶ 72: “FIG. 4A depicts an example configuration of an opacity filter 400 based on a shape of the augmented reality image of FIG. 4C. The opacity filter provides a region 402 of increased opacity”); 
cause the visual shutter (120) to enable a background to the virtual content to be displayed, the background having the contrasting background color thereby providing a contrasting background to the displayed virtual content (DVC) (Bar-Zeev, ¶ 72: “FIG. 4A depicts an example configuration of an opacity filter 400 based on a shape of the augmented reality image of FIG. 4C. The opacity filter provides a region 402 of increased opacity”; ¶ 55: “a liquid crystal layer can switch from being transparent to being opaque when a voltage is applied”; ¶ 42: “Control algorithms can be used to drive the intensity and/or color of the opacity filter based on the augmented reality image”)and 
to cause the transparent display (110) to display virtual content (DVC) for overlapping at least one visual object (VO) perceivable through the transparent display (110) at least partially onto the background (Bar-Zeev, ¶ 81: “Selected pixels which correspond to the size, shape and location of the augmented reality image are controlled to have an increased opacity. An outline of the augmented reality image is superimposed for reference.” Fig. 3B; Transparency outside of the mask of the virtual object); 
wherein the visual shutter is configured to enable the background by operating in a mode wherein at least a portion of the visual shutter (120) is blocked so as to obstruct the visual object (VO) in the blocked portion (125) of the visual shutter (120) (Bar-Zeev, ¶ 80: “FIG. 4D depicts the example image 132 of FIG. 1 which is seen by a user. The image 132 is formed by adding the image 104 to an image which is formed by multiplying the images 402 and 120. A darkened region 404 surrounds the augmented reality image of a dolphin.”)
Bar-Zeev does not explicitly disclose, but Sridharan makes obvious determine a background color contrasting the virtual content displayed (¶ 183: “In order to implement color correction on OHMDs we need to capture the background colors”);
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to determine a background color.  As disclosed by Sridharan, consideration of the optical characteristics, background color and virtual image color are necessary for improving (“The perception of color as a blend of the display color and the background [4] can be a major usability problem in optical head-mounted displays (OHMD)” (¶ 4) 
Claim 2
Bar-Zeev does not explicitly disclose, but Sridharan makes obvious wherein the color of the virtual content to be displayed is determined by the controller being further configured to select it based on a blocked color of the visual shutter (Sridharan, ¶ 140: “Color correction aims at finding an alternative color which, upon mixing with the background, results with the color originally de-sired by the designer.”)
Before the effective filing date it would have been obvious to one of ordinary skill in the art to determine a contrasting color.  As disclosed by Sridharan, consideration of the optical characteristics, background color and virtual image color are necessary for improving (“The perception of color as a blend of the display color and the background [4] can be a major usability problem in optical head-mounted displays (OHMD)” (¶ 4)  Further as disclosed by Bar-Zeev, the shutter can also be used to alter color. 
Claim 3
The cited combination further discloses wherein the color of the background is determined by the controller being further configured to select it based on the color of the virtual content to be displayed (Bar-Zeev, ¶ 72: “FIG. 4A depicts an example configuration of an opacity filter 400 based on a shape of the augmented reality image of FIG. 4C. The opacity filter provides a region 402 of increased opacity”; ¶ 55: “a liquid crystal layer can switch from being transparent to being opaque when a voltage is applied”; ¶ 42: “Control algorithms can be used to drive the intensity and/or color of the opacity filter based on the augmented reality image”)
Claim 4
The cited combination further discloses wherein the controller (101) is further configured to provide said contrasting color of said background by causing the transparent display (110) to display the background overlapping the blocked portion (125) of the visual shutter (120) along with the displayed virtual content (DVC) (Bar-Zeev, ¶ 72: “FIG. 4A depicts an example configuration of an opacity filter 400 based on a shape of the augmented reality image of FIG. 4C. The opacity filter provides a region 402 of increased opacity”; ¶ 55: “a liquid crystal layer can switch from being transparent to being opaque when a voltage is applied”; ¶ 42: “Control algorithms can be used to drive the intensity and/or color of the opacity filter based on the augmented reality image”)
Claim 6
The cited combination further discloses wherein the visual shutter (120) comprises an color liquid crystal display, wherein the visual shutter (120) is configured to provide a blocked-out portion (125) perceivable as a selected color onto which the virtual content (DVC) is to be displayed (Bar-Zeev, ¶ 72: “FIG. 4A depicts an example configuration of an opacity filter 400 based on a shape of the augmented reality image of FIG. 4C. The opacity filter provides a region 402 of increased opacity”; ¶ 55: “a liquid crystal layer can switch from being transparent to being opaque when a voltage is applied”; ¶ 42: “Control algorithms can be used to drive the intensity and/or color of the opacity filter based on the augmented reality image”)
Claim 7
The cited combination further discloses wherein the visual shutter (120) comprises a color filter, wherein the visual shutter (120) is configured to provide a blocked-out portion (125) perceivable as a color of the color filter onto which the virtual content (DVC) is to be displayed (Bar-Zeev, ¶ 72: “FIG. 4A depicts an example configuration of an opacity filter 400 based on a shape of the augmented reality image of FIG. 4C. The opacity filter provides a region 402 of increased opacity”; ¶ 55: “a liquid crystal layer can switch from being transparent to being opaque when a voltage is applied”; ¶ 42: “Control algorithms can be used to drive the intensity and/or color of the opacity filter based on the augmented reality image”)
Claim 8
The cited combination further discloses wherein the transparent display (110) is a self-illuminating transparent display (110) configured to display visual (DVC) content through the use of an internal light source (111) (Bar-Zeev, ¶ 44: “an augmented reality emitter 102 emits a 2-D array of light representing an augmented reality image 104 and exemplified by a light ray 110”)
Claim 9
The cited combination further discloses wherein the visual shutter (120) is a Liquid Crystal Display, wherein the visual shutter is configured to provide a blocked-out portion (125) perceivable as black onto which the virtual content is to be displayed (Bar-Zeev, ¶ 53: “Moreover, the opacity filter can be rendered in color, such as with a color LCD or with other displays such as organic LEDs”; ¶ 42: “By their very nature, these elements can only add light, but cannot remove light. This means a virtual display cannot display darker colors--they tend towards transparent in the case of pure black…it is desirable to have the ability to selectively remove natural light from the view so that virtual color imagery can both represent the full range of colors and intensities, while making that imagery seem more solid or real. To achieve this goal, a lens of a HMD device can be provided with an opacity filter which can be controlled to selectively transmit or block light on a per-pixel basis”)
Claim 11
The cited combination further discloses wherein the transparent display (110) comprises a projector device (111) (Bar-Zeev, ¶ 44: “an augmented reality emitter 102 emits a 2-D array of light representing an augmented reality image 104 and exemplified by a light ray 110”) and a partially transparent mirror (112) (Bar-Zeev, ¶ 43: “112 such as a beam splitter, e.g., a half-silvered mirror or other light-transmissive mirror.”), wherein the projector device (111) is arranged to project the content to be displayed onto the partially transparent mirror (112) and the partially transparent mirror (112) is arranged to reflect the displayed virtual content (DVC) and to enable visual objects (VO) to be perceivable through the partially transparent mirror, the displayed virtual content (DVC) thereby being perceived as overlapping the visual objects (VO) (Bar-Zeev, ¶ 42: “See-through head-mounted displays (HMDs) most often use optical elements such as mirrors, prisms, and holographic lenses to add light from one or two small micro-displays into the user's visual path”)
Claim 12
The cited combination further discloses wherein the transparent display (110) comprises a plurality of wave guides (111) (optical path 102>112>118; Bar-Zeev, ¶ 45: “The augmented reality image is reflected by the display component 112 toward a user's eye 118, as exemplified by a light ray 116”)
Claim 13
	The same teachings and rationales in claim 1 are applicable to claim 13.

Claim(s) 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 2012/0068913) in view of Sridharan (US 2016/0240125) and Lee (US Patent 9,964,827)
Claim 5
The cited combination does not disclose, but Lee makes obvious wherein the visual shutter (120) comprises an PN-LC display comprising at least one PN-LC cell, wherein the visual shutter (120) is configured to provide a blocked-out portion (125) perceivable as white onto which the virtual content (DVC) is to be displayed (Figs. 5A-C; abstract: “The light control device includes a polymer networked liquid crystal (PNLC) or polymer dispersed liquid crystal (PDLC) display switchable between a scattering state and a first display state, and a guest-host (G-H) liquid crystal display (LCD) switchable between a transparent state and a second display state “; “FIG. 5B schematically shows the display device in the bright environment displaying white according to certain embodiments of the present disclosure…FIG. 5C schematically shows the display device in the bright environment displaying black according to certain embodiments of the present disclosure…”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a PNLC cell.  As disclosed by Lee (see Col. 8), use of the display type allows adaptation to different environments, such as when ambient light is present or not. 

Claim 10
The cited combination does not disclose, but Lee makes obvious wherein the visual shutter (120) comprises at least one PN-LC cell (121) and at least one LCD (121) , wherein the visual shutter is configured to provide a blocked-out portion (125) perceivable as partially white, partially black and/or in a gray scale onto which the virtual content is to be displayed Figs. 5A-C; abstract: “The light control device includes a polymer networked liquid crystal (PNLC) or polymer dispersed liquid crystal (PDLC) display switchable between a scattering state and a first display state, and a guest-host (G-H) liquid crystal display (LCD) switchable between a transparent state and a second display state “; “FIG. 5B schematically shows the display device in the bright environment displaying white according to certain embodiments of the present disclosure…FIG. 5C schematically shows the display device in the bright environment displaying black according to certain embodiments of the present disclosure…”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a PNLC cell.  As disclosed by Lee (see Col. 8), use of the display type allows adaptation to different environments, such as when ambient light is present or not. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611